Exhibit 10.3

 



LINE OF CREDIT PROMISSORY NOTE

 

$ 600,000 Date: December 10, 2012

 

FOR VALUE RECEIVED, VelaTel Global Communications, Inc. (“Borrower”) promises to
pay to the order of Richard Liu or Tien Han Company (“Lender”) the sum of up to
Six Hundred Thousand and 00/100 U.S. Dollars , together with interest at the
rate of 10% per annum on the unpaid principal balance from the date hereof.

 

The unpaid principal balance, together with all interest accrued and unpaid,
shall be due and payable one year following the date hereof (“Maturity Date”).
Borrower may prepay this Note in whole or in part prior to the Maturity Date
without penalty. Unless otherwise agreed, any partial payments shall be applied
first to costs of collection incident to any event of default, then to interest
accrued but unpaid, then to reduction of the unpaid principal balance.

 

Should this Note be placed in the hands of an attorney for collection, Borrower
promises to pay such reasonable attorney fees and other costs of collection as
Lender may incur, whether or not suit is brought. Borrower hereby waives demand,
presentment, notice of dishonor, diligence in collecting, grace and notice of
protest.

 

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

 

By /s/ George Alvarez                                                  

George Alvarez, its Chief Executive Officer

